               Case 5:19-po-00267-JLT Document 9 Filed 10/23/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 5:19-po-00267-JLT
11                           Plaintiff,
                                                        MOTION AND [PROPOSED] ORDER FOR
12   v.                                                 DISMISSAL WITHOUT PREJUDICE
                                                        (Doc. 8)
13   ELOY M. RODRIGUEZ,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18   Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19   Rules of Criminal Procedure, moves to dismiss this case in the interest of justice, without prejudice.

20
     DATED: October 23, 2020                              Respectfully submitted,
21
                                                          McGREGOR W. SCOTT
22                                                        United States Attorney

23                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
24                                                        Special Assistant U.S. Attorney

25

26

27

28
                                                         1
                                                                                           U.S. v. Rodriguez
                                                                                 Case No. 5:19-po-00267-JLT
               Case 5:19-po-00267-JLT Document 9 Filed 10/23/20 Page 2 of 2


                                              OR D ER
 1

 2       IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice.

 3 IT IS SO ORDERED.

 4
      Dated:     October 23, 2020                       /s/ Jennifer L. Thurston
 5                                               UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                                                                    U.S. v. Rodriguez
                                                                          Case No. 5:19-po-00267-JLT
